 

Exhibit 10.1

 

[img019_v1.jpg]

 

Effective as of July 31, 2017

 

Cayman Venture Capital Fund



Governors Square, 2ndFloor



23 Lime Tree Bay Avenue, P.O. Box 1569



Grand Cayman KY1-1110, Cayman Islands

 

Re:Amendment No. 1 to $5.8 Million Financing Agreement Date May 11, 2017 (the
“Agreement”) by and between Kaya Holdings, Inc. (the “Company”) and Cayman
Venture Capital Fund (the “Investor”) 

 

Ladies and Gentlemen:

 

Reference is made to the Agreement. The Company and the Investor hereby agree to
amend the Agreement as follows:

 

1.           The maximum principal amount of Notes which has been issued and is
issuable under the Agreement is hereby increased from $5.8 million to $6.3
million.

 

2.           The terms on which the Investor has purchased and has agreed to
purchase up to $6.3 million in Notes pursuant to the Agreement are hereby
amended as follows:

 

●The Investor purchased $500,000 in principal amount of Notes from the Company
contemporaneously with the execution of the Agreement, which Notes are
convertible into shares of the Company’s common stock at a conversion price of
$0.05 (the “$0.05Notes”).

 

●The Investor purchased $150,000 in principal amount of Notes from the Company
prior to July 31, 2017 and has agreed to purchase an additional $350,000 in
$6.3M Notes from the Company prior to October 31, 2017, which Notes are (a)
convertible into shares of the Company’s common stock at a conversion price of
$0.03; and (b) secured by a mortgage lien on any real property acquired by the
Company on or before October 31, 2017, until such time as the Company repays at
least $1.5 million in indebtedness owed to the Investor under the Notes or
otherwise or such amount of indebtedness in converted into shares of the
Company’s common stock in accordance with its terms (the “Secured Notes”).

 

●Provided the Investor has fulfilled its obligation to purchase all $500,000 in
principal amount of Secured Notes, the Investor will have the right to purchase
an additional tranche of $0.05 Notes up to an aggregate of $500,000 in principal
amount, at any time and from time to time through February 28, 2018.

 

1 | Page 

 

 



Kaya Holdings, Inc. 305 S. Andrews Ave, Suite 209, Fort Lauderdale, FL 33301

 

●Provided the Investor has fulfilled its obligation to purchase all $500,000 in
principal amount of $0.05 Notes on or before February 28, 2018, as per the
preceding paragraph, the Investor will have the right to purchase an additional
tranche of $0.05 Notes up to an aggregate of $1,000,000 in principal amount, at
any time and from time to time through July 31, 2018.

 

●Provided the Investor has fulfilled its obligation to purchase the additional
tranche of $1,000,000 in principal amount of $0.05 Notes from the Company on or
before July 31, 2018, as per the preceding paragraph, the Investor will have the
right to purchase up to an additional $1,600,000 in principal amount of Notes
from the Company at any time and from time to time through December 31, 2018,
which $6.3M Notes will be convertible into shares of common stock at a
conversion price of $0.08 (the “$0.08 Notes”).

 

●Provided the Investor has fulfilled its obligation to purchase all $1,600,000
in principal amount of $0.08 Notes from the Company on or before December 31,
2018, the Investor will have the right to purchase up to an additional
$2,200,000 in principal amount of $6.3M Notes from the Company at any time and
from time to time through May 31, 2019, which$6.3M Notes will be convertible
into shares of common stock at a conversion price of $0.11.

 

3.           Except as amended hereby, the Agreement is ratified, approved and
confirmed by the Company and the Investor and remains in full force and effect.

 

4.           All capitalized terms not otherwise defined herein shall have the
same meanings as given in the Agreement.

 

If the foregoing correctly reflects our understanding, please so indicate by
countersigning this letter below.

 

Sincerely,

  

/s/ Craig Frank      Craig Frank, CEO, CFO   Kaya Holdings, Inc.   954-612-6475
  craig@kayaholdings.com  

















 

ACCEPTED AND AGREED TO



EFFECTIVE AS OF JULY 31, 2017

 

CAYMAN VENTURE CAPITAL FUND

  

By: /s/ David M. L. Roberts       David M. L. Roberts, Director  





 

2 | Page 

 



 

Kaya Holdings, Inc. 305 S. Andrews Ave, Suite 209, Fort Lauderdale, FL 33301

 

3 | Page